This is an action of tort to recover damages for personal injuries suffered by the plaintiff Nettie M. Stone and her daughter Winifred now deceased. Mrs. Stone is the administratrix of her daughter’s estate. The injuries are alleged to have been sustained on May 26,1962, as a result of plaster falling from a ceiling in an apartment occupied by them which Mrs. Stone had rented from the defendant. The case is here on the plaintiff’s exceptions to the direction of verdicts for the defendant. The plaintiff claims that the “facts as presented” show a failure to disclose a dangerous condition by the defendant, and “the facts as presented create a continuing nuisance in the sense of landlord and tenant relationship.” Our examination of the record does not sustain either of these theories. We think it needless to state the facts in this case or extensively review the applicable law. Stumpf v. Leland, 242 Mass. 168. Delano v. Mother’s Super Mkt., Inc. 340 Mass. 293, 296-297. Carney v. Bereault, 348 Mass. 502, 509. The plaintiff also asks that “the present rule of liability ... be changed.” We are not inclined to do so. See Delano v. Mother’s Super Mkt., Inc. supra, 297.

Exceptions overruled.